Citation Nr: 1518160	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating, in excess of 70 percent, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, February 2013, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The December 2011 rating decision granted PTSD with a 50 percent disability rating from November 30, 2010.  The June 2013 rating decision determined that the effective date of November 30, 2010, had been erroneously assigned and changed the effective date to December 3, 2010, and increased the Veteran's rating to 70 percent. 

Although the Veteran was granted a 70 percent rating for PTSD in a June 2013 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly sent to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 70 percent is warranted from December 3, 2010.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; but not by total occupational and social impairment.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates a finding that his service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In January 2011, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

I.  Initial Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant no more than a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under Diagnostic Code 9411, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the current severity level of his PTSD warrants a 70 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, sleep problems including nightmares, daily panic attacks, memory problems, suicidal ideation, persistent auditory hallucinations, constricted affect, intrusive thoughts, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the February 2011, August 2011, and November 2011 VA examinations all noted that the Veteran was currently retired from his work as an investigator for the state.  He noted he had previously worked as a truck driver and police patrolman.  The Veteran stated that he was retired for both physical reasons and psychiatric problems.  He stated his psychiatric problems made him unable to deal with the public or to be in public.  The November 2011 addendum opinion noted that the Veteran was unable to engage in vocational activities involving interaction with the public.  The November 2012 VA examiner noted that the Veteran had occupational impairment with reduced reliability and productivity and that his vocational limitations were likely more related to his physical disabilities.  Finally, the examiner noted that the Veteran had difficulty in establishing and maintaining effective work relationships.

With respect to social impairment, the February 2011, August 2011, and November 2011 VA examinations noted that the Veteran had been married twice.  His first marriage lasted 13 years and he had a son and daughter from that marriage.  The Veteran reported that he occasionally talked to his ex-wife, but that he rarely talked to and had a contentious relationship with his two children.  The Veteran's second marriage lasted 30 years and he was in the process of divorcing his second wife at the time of his initial examination in February 2011.  He stated they had a friendly relationship, but that she wanted to move on and try to live a happier life, for which he did not blame her.  The Veteran reported that he had no friends and no social activities.  He stated that the fewer people he was around, the better.  He reported no hobbies or leisure pursuits.  The examiner noted that the Veteran had a bleak social existence as he had become increasingly socially avoidant.  The examiner further noted that the Veteran's self-imposed social isolation and emotional instability left him with a bleak, solitary existence.  The November 2012 VA examiner noted that the Veteran had social impairment with reduced reliability and productivity and that he lived mostly alone, although he had a grandson that stayed with him sometimes.  It was noted the Veteran avoided activities and felt estranged and detached from others.  Finally, the examiner noted that the Veteran had difficulty in establishing and maintaining effective social relationships.  

The February 2011, August 2011, and November 2011 VA examiner noted that the Veteran had a constricted affect and an anxious mood.  He displayed a restricted thought content with a preoccupation with only one or two topics.  The Veteran reported nightmares and auditory hallucinations that were both persistent.  The Veteran also reported almost daily panic attacks that interfered with his ability to function.  The Veteran stated that he had not tried to commit suicide and while he had no active plan, he often thought if it did happen he would be relieved.  The Veteran noted that he did occasionally have homicidal thoughts when he was agitated at people, but that he was able to direct his violent outbursts to just breaking things.  It was noted the Veteran had fair impulse control.  The Veteran's PTSD was noted to affect multiple activities of daily living including household chores, grooming, shopping, bathing, traveling, driving, and participating in sports or exercise.  Finally it was noted that the Veteran had moderately impaired remote and immediate memory problems and severely impaired recent memory.  

The November 2012 VA examination noted that the Veteran had nightmares about the events he experienced in service which led to sleep problems.  He reported some hallucinations, as well as suspiciousness, hypervigilance, and exaggerated startle response.  It was noted that the Veteran had feelings of detachment or estrangement from others and a restricted range of affect.  The Veteran reported that he had irritability with outbursts of anger and some thoughts about suicide, although there was no indication that the Veteran had a plan to commit suicide.  The Veteran exhibited a depressed mood with evidence of anxiety.  He reported that he had difficulty concentrating and some mild memory loss.  Finally it was noted that the Veteran had disturbances of motivation and mood.

VA treatment records dated in January 2014 noted that the Veteran had depression and anxiety as well as difficulty concentrating.  He reported that he had no active intention of hurting himself, but he had recurring intermittent thoughts of death stating that if he did not wake up, it would be ok with him.  The Veteran further reported that he frequently felt restless, edgy, and irritable.  Finally, the Veteran noted that he had frequent nightmares and that he had a lot of trouble getting along with people.  

This medical evidence is also supported by the Veteran's GAF score of 55, which indicates more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with the assignment of his current 70 percent rating.  However, the Board finds the Veteran's symptoms of PTSD do not warrant a 100 percent disability evaluation at any time during the appeal period.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher, 100 percent rating, is not warranted as the Veteran's PTSD is not manifested by total occupational and social impairment.  The February 2011, August 2011, and November 2011 VA examiner stated the Veteran had become unable to engage in vocational activities involving interaction with the public.  It was noted that the Veteran had to retire from his work in part due to his psychiatric disability.  In this regard, the Veteran reported outbursts of violence where he would break objects and noted that he preferred not to be around people under any circumstance.  But the examiner provided no indication that the Veteran, as a result of his PTSD, could not work in an environment where he was not required to interact with the public.  The evidence of record also does not establish that the Veteran has total social impairment from his PTSD.  While he was twice divorced, the record indicated that he had a grandson that occasionally stayed with him and he was friendly with both of his ex-wives.  In addition, the November 2012 VA examiner concluded that the Veteran had social and occupational impairment with only reduced reliability and productivity.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 70 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  In this regard, the Veteran's PTSD symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, Code 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.  As the first requirement for extraschedular consideration are not met, referral for extraschedular consideration is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs is against an assignment of a rating greater than the currently assigned 70 percent for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been applied, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grant of increased rating in this decision, the Veteran is service-connected for PTSD evaluated as 70 percent disabling; diabetes mellitus, type II evaluated as 20 percent disabling; right upper extremity neuropathy evaluated as 10 percent disabling; left upper extremity neuropathy evaluated as 10 percent disabling; right lower extremity peripheral neuropathy evaluated as 10 percent disabling; left lower extremity peripheral neuropathy evaluated as 10 percent disabling; pruritus and leakage of bowel associated with diabetes mellitus type II evaluated as 10 percent disabling; with an assigned combined evaluation of 90 percent from December 3, 2010.  The assigned combined evaluation of 90 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits from December 3, 2010.

Having determined that the Veteran meets the percentage threshold requirements from December 3, 2010, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of vocational deficiencies due to his inability to be in public or deal with the public in any way.  The Board notes that the Veteran retired for medical reasons associated with both his physical limitations and his psychiatric disability.  The Veteran's VA Form 21-8940 noted that he became too disabled to work as a result of his disabilities in February 2008.  Various VA examinations addressing his service-connected physical disabilities found that none of the Veteran's physical disabilities rendered him unable to follow a substantially gainful occupation.  However, his physical disabilities coupled with his PTSD which makes him unable to associate with people have rendered the Veteran, at best, only marginally employable.  Therefore, the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2014).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


